Exhibit 10.2.2

 

AMENDMENT NO.2

TO THE

CATHAY BANK

EMPLOYEE STOCK OWNERSHIP PLAN

 

 

Cathay General Bancorp (the "Company") hereby amends the above-named plan (the
"Plan"), effective as of January 1, 2017, as follows:

 

1.     Subsection (iv) of Section 6.2(a) of the Plan is hereby amended in its
entirety to read as follows:

 

"(iv) Despite any other provision of the Plan, the benefits in the Participant's
Stock Account that consist of Stock in an S Corporation shall be distributed in
the form of cash. Any benefits in the Participant's Stock Account that do not
consist of Stock in an S Corporation shall also be distributed in the form of
cash, unless such Participant elects to receive his or her benefits in the form
of Stock."

 

* * * * * * * *

 

The Company has caused this Amendment No. 2 to be signed on the date indicated
below, to be effective as indicated above.

 

 

"Company"

 

      Dated: August 18, 2017 CATHAY GENERAL BANCORP  

 

 

 

 

 

 

 

 

 

By

/s/ Pin Tai    

 

 

 

 

 

 

Its

CEO and President 

 

 

 